■ANAMAKER, J.
Epitomized Opinion
The Hollow Rock Mining, etc., Co. filed a petition in Common Pleas Court of Jefferson county against Adams, setting up a certain written contract which it claimed the defendant had breached and upon which it sought the judgment of the court in dam-iges. Service was sought to be obtained by publication, the defendant being a non-resident, and an affidavit in attachment was also made and filed, and an order of attachment issued thereon.
Adams filed certain affidavits and also filed a mo-ion to quash the service of summons, which was avorruled. He then filed a demurrer to the petition, vhich was also overruled. At the hearing of the case Adams failed to appear and judgment was ren-lered against him. Adams took an exception to the iudgment and prosecuted error. Upon hearing in ;he Court of Appeals the case was dismissed for a lailure to conform with 11572 GC. in regard to the iling of his brief. Under the above section the lourt of Appeals had made certain rules to be fol-owed by counsel in filing briefs. Error was then prosecuted to the Supreme Court. In affirming the judgment of the Court of Appeals, the Supreme court, - in official syllabus, held:
1. “The filing by defendant of a general demurrer to a petition, in which demurrer he fails to make any reservation as to the court’s jurisdiction over him, is an entry of appearance and a waiver of his right to object on the ground of jurisdiction over his person.”
2. “A rule of the Court of Appeals requiring briefs to be filed in error proceedings within a reasonable time is a valid exercise of the power conferred upon that court, and a dismissal of such proceedings in error for failure to file such brief for a period of four months after a petition in error is filed does not constitute an abuse of the discretion of the court in that behalf.